Ireland, Associate Justice.
It is insisted that because the property was returned by the defendant he ought not .to be imprisoned, and that the act of returning shows that defendant did not intend to deprive the owner of the saddle. He was charged with taking the saddle and denied it. He afterwards accosted the prosecutor in a threatening manner, stating that he had taken it, and that he could not get it unless he shot him out of it. The prosecutor then told him that he intended to prosecute him, and the next day defendant sent the saddle home. We cannot regard this as a voluntary return of the property under the statute, or as disproving the legal presumption arising from the taking in the manner it was done in this case, that he intended to deprive the owner of the saddle. There is no error in the judgment and it is affirmed.
Affirmed.